internal_revenue_service index no date number info release date the honorable david obey u s house of representatives washington d c dear mr obey this letter is in reply to your inquiry dated date on behalf of your constituent ms ms package she was given package was taxed by the federal government at a rate of percent is concerned about the tax_rate on the severance according to ms the the company making the payment probably withheld social_security_tax medicare_tax and federal_income_tax from the payment we will discuss the various rates that apply for purposes of withholding these taxes severance_pay is subject_to social_security and medicare taxes severance_pay is wages for purposes of social_security_taxes and medicare taxes the employer is required to deduct the employee portions of these taxes from wages paid to employees the employee portion of social_security_tax is equal to percent of wages and applies on wages paid_by an employer to an employee of up to a maximum of dollar_figure during the calendar_year the employee portion of medicare_tax is equal to dollar_figure percent of wages and applies to all wages thus dollar_figure percent percent plus dollar_figure percent of the taxes deducted from the severance_pay was probably for social_security and medicare taxes severance_pay is subject_to federal income taxes severance_pay is also included in gross_income and subject_to federal income taxes when an employer pays severance_pay to an employee the employer is required to withhold federal_income_tax from the payment if the severance_pay was paid in a lump sum in addition to regular wages it would usually be a supplemental wage payment if the employer identifies the amount of the supplemental_wages separately from the amount of regular wages and has withheld income_tax from the employee’s regular wages the employer must withhold on supplemental_wages by using one of two methods add the supplemental and regular wages for the most recent payroll_period of the year then determine the income_tax_withholding based on treating the total as a single payment for a single payroll_period the graduated withholding tables in circular_e employer’s tax guide apply in determining the amount of the withholding subtract the tax already withheld from the regular wages from the income_tax_withholding determined for the total_payment withhold the remaining tax from the supplemental_wages withhold a flat percent of the supplemental_wages without allowance for exemptions and without reference to any regular payment of wages an employer can use either method the percent flat rate for supplemental_wages was established by section of the omnibus_budget_reconciliation_act_of_1993 pub_l_no your constituent may be entitled to a refund of a portion of the federal_income_tax withheld in withholding federal_income_tax from the severance_pay the employer may have used method described above this method can sometimes result in withholding at a higher rate than the employee’s usual rate because the entire supplemental wage payment is treated as being paid in one payroll_period together with the regular wages for that period under the graduated withholding tables the rate of withholding increases as the_amount_of_wages for a payroll_period increases in some cases because of the higher withholding rate an employee is entitled to a refund of a portion of the income_tax withheld when filing form_1040 u s individual_income_tax_return ultimately an individual’s federal_income_tax rate depends on his or her filing_status and amount of income deductions and credits for the year and can be determined only after he or she has the information necessary to file a form_1040 after the close of the year your constituent may want to estimate her tax_liability for if your constituent wants to estimate her income_tax_liability for she can complete for her own use the estimated_tax worksheet on page of the enclosed form 1040-es estimated_tax for individuals using the tax_rate schedules on page this estimate may be useful to her in tax planning for the rest of the year i hope this information is helpful to you in responding to your constituent if you have further questions please call alfred g kelley identification_number at sincerely nancy j marks acting division counsel associate chief_counsel tax exempt and government entities enclosure
